Quillian, Judge.
P. M. Todd, recovered a judgment against the defendant in fi.fa., E. E. Waddell. A fi.fa. was issued and was executed by levying upon approximately forty-two items of personal property. Mrs. Waddell, the defendant’s wife, interposed her claim by affidavit. Upon trial of Mrs. Waddell’s claim, the jury rendered a verdict which made her a successful claimant as to five of the items claimed *245to belong to her, but found that the remaining thirty-seven items belonged to her husband, the defendant, and were thus subject to the levy. The trial court’s judgment conformed to the jury verdict, and it awarded costs by estimating that the claimant was successful as to five percent of the items claimed to be hers and was thus to pay ninety-five percent of the costs. The claimant appealed that part of the judgment which required her to pay ninety-five percent of the costs. Held:
Argued February 4, 1974
Decided March 12, 1974.
Saul Blau, for appellant.
Strother & Weiner, Beryl H. Weiner, for appellees.
In regard to court costs Code Ann. § 81A-154 (d) (Ga. L. 1966, pp. 609, 658) provides in part: "Except where express provision therefor is made in a statute, costs shall be allowed as a matter of course to the prevailing party unless the court otherwise directs.”
In the case sub judice the trial judge did not abuse his discretion in requiring the appellant to pay a majority of the court costs. McDonald v. Rogers, 229 Ga. 369, 386 (191 SE2d 844).

Judgment affirmed.


Bell, C. J., and Clark, J., concur.